MARTONE, Justice,
concurring in the judgment.
The federal constitutional rights of unwed fathers were never at issue in this case. Instead, this case was always about the appropriate standard applicable to the question of abandonment sufficient to terminate parental rights under AR.S. § 8-533QB). The parties did not raise the question of the constitutional rights of unwed fathers because that issue did not matter to them. This termination was sought only as a predicate to an adoption proceeding. And under AR.S. § 8-106, with certain exceptions, no adoption can be granted without the consent of “both birth parents,” unless those parental rights have been judicially terminated. Thus it did not matter that the father’s rights here might have been less than those the federal Constitution guarantees to wedded fathers because a specific state statute accords him greater rights. There is, of course, nothing in the federal Constitution which prevents a state from doing that.
Nor, under these facts, does the father’s unwed status matter. There has been statutory abandonment, married or not. For these reasons, this case was tried on an abandonment theory without reference at all to the federal constitutional rights of unwed fathers. The petition for review raises no issue with respect to the rights of unwed fathers.1 We granted review to decide whether the “settled purpose” or the “conscious disregard” test should be used in determining if a parent has abandoned a child. After oral argument, we decided “that the *102trial court and the court of appeals erred in not adopting and applying the definition of ‘abandoned’ contained in A.R.S. § 8-546(A)(1).” Order of February 4, 1994 at 1. We adopted the statutory standard and remanded the case to the trial court to hold an evidentiary hearing on “the issue of abandonment under AR.S. § 8-546.” Order at 3. Nowhere in our remand order do we ask the trial court to consider the relationship between the federal constitutional rights of unwed fathers and our abandonment statute.
Following our instructions, the trial court held a new hearing and found that, applying the correct statutory standard, there was abandonment here. Thus our task now is to simply examine whether the trial court’s finding is supported by the evidence. This case affords us no opportunity to address the quite separate question of an unwed father’s federal constitutional rights because, even if the parties had been married, there was abandonment here under § 8-546. The court believes it must reach the federal constitutional question because of problems posed by the “settled purpose” test. But the “settled purpose” test is not part of the statute. “Intent” as used in § 8-546 is to be determined by an objective, not a subjective, standard.
I believe we have an obligation to avoid the resolution of constitutional questions unless we must. We should decide issues only when expressly raised by the parties, briefed, and argued in this court. Our opinions are likely to be more reliable when the issues we decide are those the parties bring to us rather than those we raise ourselves.
I concur in the judgment here because, having applied the correct statutory standard under § 8-546(A)(l), the evidence supports the trial judge’s finding of abandonment.

. We granted review on the following issues:
1. Did the Court of Appeals err in concluding that the definition of abandonment set forth in A.R.S. § 8—546(A)(1) is not applicable to a severance proceeding pursuant to A.R.S. § 8-533?
2. Did the Court of Appeals err in concluding that the "settled purpose,” rather than "conscious disregard," standard is the appropriate standard for determining whether there has been abandonment sufficient to justify severing parental rights pursuant to A.R.S. § 8-533(B)(1)?
3. Did the Court of Appeals err in affirming the Juvenile Court’s findings of fact?
4. Did the Court of Appeals err in affirming the Juvenile Court’s conclusion that there was no abandonment?
5. Did the Court of Appeals err in concluding that a child has no due process or equal protection right to have her interests considered in the course of determining whether she had been abandoned within the meaning of A.R.S. § 8—546(A)(1)?
Petition for Review at 3. We also asked for briefs on two additional issues: whether the superior court had jurisdiction to consider and rule on a petition for severance of parental rights in the absence of a prior adjudication or acknowl-edgement of paternity; and whether In re Appeal In Maricopa County Juvenile Action No. JS-500274, 167 Ariz. 1, 804 P.2d 730 (1990), has any relevance or effect upon this case.
The court says the father raised his federal constitutional rights. Ante at 94, n. 9, 876 P.2d at 1129, n. 9. But he would have no occasion to ever suggest he had fewer rights because he was not married.